Citation Nr: 1760293	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-11 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether the reduction in rating from 100 percent to 40 percent for prostate cancer with erectile dysfunction was proper.

 2.  Whether the reduction in rating from 40 percent to 20 percent for prostate cancer with erectile was proper.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Gregory T. Shannon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1964 to December 1986 in the United States Marine Corps.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2013 and February 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends the RO erred in reducing his 100 rating to 40 percent effective April 1, 2013 and to 20 percent effective May 1, 2014.  He also contends a 60 percent rating is warranted.  See January 2013 statement.  Upon review of the record, further evidence is needed before the Board can make a decision.

The Veteran was granted a 100 percent rating under Diagnostic Code 7528 for malignant neoplasms of the genitourinary system, specifically prostate cancer with erectile dysfunction.  38 C.F.R. § 4.115b, Diagnostic Code 7528.  Diagnostic Code 7528 provides for a 100 percent evaluation beyond the cessation of any surgical, antineoplastic chemotherapy or other therapeutic procedure, with a mandatory VA examination after six months.  If there has been no local reoccurrence or metastasis, the condition is to be rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.

Approximately four years after cessation of radiation therapy, the Veteran underwent the required review examination in October 2012.  The examiner noted the Veteran's cancer was in remission and addressed residual voiding dysfunction.  However, the examiner did not address renal dysfunction.

A review of the record reveals evidence of renal dysfunction.  Of particular note, the Veteran was hospitalized from July 13, 2013 to July 17, 2013 and treated for a variety of diagnoses including acute kidney injury.  The Veteran's creatinine level was noted to be high on July 26, 2013.  Additionally, the record reflects multiple instances of the Veteran having elevated microalbumin e.g. March 2012, July 2013 and January 2014.  Per the Veteran's treatment records, the "microalbumin is a marker of damage to the kidneys from diabetes."  See February 11, 2014 VA medical records.

Similarly, if the Veteran's hypertension is a residual renal dysfunction, its severity may support a higher rating, as the record reflects diastolic blood pressure over 120.  See, e.g., May 1, 2014 VA medical records; see also 38 C.F.R. §§ 4.104 and 4.115a.  The record contains an opinion that the Veteran's hypertension is aggravated by his diabetes, but there is no opinion on whether his hypertension is a residual of his prostate cancer and treatment (causation or aggravation).  See January 2013 VA diabetes examination.  

In light of the above, a medical examination is required to determine the residuals of the Veteran's prostate cancer and their severity during the period at issue, and in particular to obtain an opinion on renal dysfunction and it's source i.e. whether renal dysfunction is caused by diabetes or/and is it a residual of the Veteran's prostate cancer and treatment.

Accordingly, the case is REMANDED for the following action:

1. Obtain outstanding VA records of evaluation and/or treatment since July 2015.

2.  Schedule the Veteran for an examination with an appropriate medical professional to determine the nature and severity of the residuals of the Veteran's service-connected prostate cancer with erectile dysfunction since April 1, 2013.  The electronic claims file must be made available to the examiner for review and the examiner should note that the claims file was reviewed.  Any required tests and studies must be completed.  A detailed history of relevant symptoms should be obtained from the Veteran.  All pertinent symptomatology and findings must be reported in detail.

The examiner must provide an accurate and fully descriptive assessment of the Veteran's residuals of prostate cancer with erectile dysfunction.  The examiner must specifically document all objective physiological problems related to the Veteran's prostate cancer residuals, to include renal dysfunction if any.  

If the Veteran has both residual renal and voiding dysfunction, the examiner is asked to provide an opinion on which is predominant. 

A complete rationale should accompany any opinion provided.  

3.  After undertaking any additional development deemed appropriate, adjudicate the claims in light of any additional evidence added to the record.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




